DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit, measuring unit in claim 1 and output unit in claim 6 and 20 and warning unit in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Per the Specification Examiner interprets the measuring unit to be EEG electrodes, and measuring unit to be a computer with CPU. Examiner further notes that the output unit to be a storage and a warning unit to be a buzzer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 7-14, 18, 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and 18 (7-14 and 21-23 by dependency) recite the following parameters “a burst suppression ratio (BSR), a delta ratio, a beta ratio, a 95% power spectrum frequency (SEF95), a ratio of gamma power to total power spectral power (GammaPR), and a ratio of theta power to total power spectral power (ThetaPR), a power ratio of a high frequency component to total power spectral power (ExtraPR), and a degree of phase matching (SynchFastSlow)”. Examiner notes that it is unclear what this parameters represent/how they are calculated. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculating EEG parameters and calculating end tidal CO2 tension and cerebral blood flow from said parameters. The abstract idea is part of the Mathematical Concepts group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer; data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement to a computer or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: a measuring unit, ADC and a control unit.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by Kotodziej (Matlab FE_Toolbox - an universal utility for feature extraction of EEG signals for BCI realization; 2010 PRZEGLĄD ELEKTROTECHNICZNY (Electrical Review), ISSN 0033-2097, R. 86 NR 1/2010).  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 6 and 15, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (US 2015/0065906 A1), hereinafter Victor in view of Foreman et al. (Quantitative EEG for the detection of brain ischemia; Critical Care 2012, 16:216), hereinafter Foreman.
Regarding Claim 1 and 15, Victor teaches: A method (abstract) and apparatus for measuring brain cell activity in artificial blood circulation, comprising: a measuring unit (10) that measures electroencephalograph (EEG) signals (figure 1; element 1); an analog-to-digital converter (ADC) (20) that converts the EEG signals measured at the measuring unit (10) into digital signals (an ADC is implied when using a computer to analyze EEG signals); and a control unit (50) that calculates EEG parameters from the digital EEG signals converted at the ADC (20) (computer 4), and calculates an end-tidal carbon dioxide tension from the EEG parameters (paragraph 0036). Victor does not mention calculating a cerebral blood flow. 
Foreman teaches that it is known to calculate cerebral blood flow from EEG parameters (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus to include calculating a cerebral blood flow from EEG parameters in order to have an additional metric by which to determine patient health.
Regarding Claim 2 and 16, Victor in view of Foreman teaches: The method of claim 15 and apparatus according to claim 1, further comprising: a band pass filter (30) that passes a signal of 0.5 to 47 Hz frequency band among the digital EEG signals converted through the ADC (20); and a band blocking filter (40) that blocks a signal among the digital EEG signals converted through the ADC (20), which is other than the band passed through the band pass filter (Victor - paragraph 0050 .4 high pass filter i.e. passes bands higher than .4hz and an additional band stop filter, i.e. band blocking).
Regarding Claim 5 and 19, Victor in view of Foreman teach: The method of claim 15 and apparatus according to claim 1. Victor does not mention a statistical model. Foreman mentions the potential use of machine learning in trained EEG analysis in the future. It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the method and apparatus of Victor in view of Foreman to include wherein the control unit (50) establishes a statistical model capable of determining a relationship between the EEG parameters and the end-tidal carbon dioxide tension and the cerebral blood flow, and then scores the EEG parameters, and then combines the results to calculate the end-tidal carbon dioxide tension for a more accurate determination of ETCO2 tension and CBF.
Regarding Claim 6 and 20, Victor in view of Foreman teach: The method of claim 15 and apparatus according to claim 1, further comprising: an output unit that outputs a brain cell activity of a patient through the end-tidal carbon dioxide tension and the cerebral blood flow, or calculates a variance of the calculated end-tidal carbon dioxide tension and cerebral blood flow and outputs a quality of a current purifying action, or predicts a future situation through a moving average processing of the variance (Victor paragraph 0078; when viewed in light of the teachings of Foremean, the output unit would be capable of outputting cerebral blood flow as well; Foreman page 7 column 2).
Victor in view of Foreman further teach warning when parameters are out of range (Victor paragraph 0036; Foreman page 7 column 2).

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor in view of Foreman in view of Jordan et al. (US 2015/0257674 A1), hereinafter Jordan.
Regarding Claim 3 and 17, Victor in view of Foreman teaches: The method of claim 15 and apparatus according to claim 1. Victor in view of Foreman do not mention wherein the digital EEG signals are segmented and analyzed in units of a predetermined length, and the segmented digital EEG signals are subjected to one or more preprocessing processes selected from among time domain and frequency domain preprocessing processes to calculate the EEG parameters.
Jordan teaches that EEG signals can be segmented into epochs of predetermined length for processing (paragraph 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus to include wherein the digital EEG signals are segmented and analyzed in units of a predetermined length, and the segmented digital EEG signals are subjected to one or more preprocessing processes selected from among time domain and frequency domain preprocessing processes to calculate the EEG parameters for efficient processing of the data.
Allowable Subject Matter
Claims 4, 7-14 and 18, 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph, as well as 35 U.S.C. 101 ,set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts of record fail to teach the parameters claimed in claim 4 and 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791